Citation Nr: 0633416	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.

2.  Entitlement to a compensable evaluation for residuals of 
otitis media in the left ear.

3.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1937 to July 1940 
and from September 1940 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to compensable 
evaluations for hearing loss in the left ear and for 
residuals of otitis media in the left ear and to a 10 percent 
evaluation for multiple, non-compensable service-connected 
disabilities.  The Board subsequently denied all 3 claims in 
a September 2002 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2003 Order, the Court vacated and remanded the 
Board's September 2002 decision.  Following the Court's 
remand, the Board then remanded the veteran's claims in 
December 2003 to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  After the veteran failed to report 
for several scheduled VA examinations, the AMC returned the 
claims file to the Board in May 2006.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Initially, the Board notes that, in its December 2003 remand, 
it directed the RO to consider whether a new VA examination 
was required in this case.  Pursuant to the Board's remand, 
the RO scheduled the veteran for several VA examinations 
between September 2005 and May 2006.  The veteran failed to 
report to these examinations.

Under 38 C.F.R. § 3.655, when continued entitlement to VA 
compensation cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination scheduled in connection with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
3.655 (2005).  

In this case, a review of the veteran's claims file indicates 
that, after the veteran failed to report for VA audiology and 
ear disease examinations scheduled in September 2005, the AMC 
contacted him in November 2005.  The veteran informed the AMC 
of his advanced age and that, "He is not able to see.  He 
did not know that he had an audio exam and he said that he 
did not have anyone to transport him to the hospital."  The 
AMC instructed the VA Medical Center (VAMC) where the 
veteran's examination was scheduled to contact him and "help 
him arrange transportation" to his next examination.  The 
AMC also contacted the veteran's daughter in November 2005 
who informed VA that the VAMC had notified the veteran that 
it would arrange transportation to his examination "but no 
one showed up [and]...[the] veteran was not able to go to the 
exam."  

In a February 2006 examination request, the AMC notified the 
VAMC that this appeal was "a special case" because the 
veteran was of advanced age and "is not able to see and is 
not able to get around very well."  The AMC again notified 
the VAMC that the veteran needed transportation to his VA 
examination and instructed the VAMC to "contact [the] 
veteran and arrange transport."  The AMC sent the same 
notice to the VAMC in a March 2006 examination request.  

After the veteran failed to report to another VA examination, 
the AMC contacted the VAMC in May 2006 and they agreed to 
reopen the prior examination request and to contact the 
veteran for his transportation requirements.  The AMC then 
contacted the veteran again, who confirmed that he had 
received a letter from the VAMC notifying him of his VA 
examination appointment but that "he did not go to his 
exam...because he did not have anyone to take him to the 
VAMC."  The veteran confirmed that he "is nearly 
blind...[and] has to look at the ground to walk."

A review of the veteran's medical records shows that his last 
VA audiology examination occurred in January 2000 when he was 
81 years of age.  Subsequent VA medical records dated in 
April 2005 indicate that the veteran is blind in the right 
eye with gradual loss of vision in the left eye secondary to 
macular degeneration.  

Given the foregoing, the Board finds that VA was on notice as 
early as November 2005 that the veteran needed assistance in 
getting to his scheduled VA examinations.  Specifically, the 
Board notes that the veteran's advanced age, difficulty in 
getting to VA examinations, and blindness in the right eye 
with gradual loss of vision in the left eye merits 
consideration of whether he has presented good cause for his 
failure to report to multiple VA examinations scheduled since 
September 2005.  38 C.F.R. § 3.655(a).  The Board concludes 
that, in this case, the veteran has demonstrated good cause 
why he failed to report for these examinations.  On remand, 
the veteran should be scheduled for another VA examination 
and transportation to this examination should be arranged for 
him by the RO.

With respect to the issue of entitlement to a 10 percent 
evaluation based on multiple, non-compensable service-
connected disabilities, the Board notes that, under 38 C.F.R. 
§ 3.324, a veteran is entitled to a 10 percent evaluation for 
multiple, non-compensable service-connected disabilities that 
clearly interfere with normal employability.  38 C.F.R. 
§ 3.324 (2005).  A decision granting a compensable evaluation 
for one of the veteran's service-connected disabilities would 
affect his entitlement to a 10 percent evaluation for 
multiple, non-compensable service-connected disabilities.  
Therefore, the Board may not properly review the veteran's 
claim of entitlement to a 10 percent evaluation based on 
multiple, non-compensable service-connected disabilities 
until the RO develops and adjudicates the veteran's claims of 
entitlement to compensable evaluations for hearing loss in 
the left ear and for residuals of otitis media in the left 
ear.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  



Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the veteran for 
audiological and ENT examinations to 
determine the current severity of his 
service-connected hearing loss and 
residuals of otitis media in the left ear.  
The Board notes that, given the veteran's 
advanced age, vision problems, and 
difficulty getting to prior VA 
examinations, the RO must arrange 
transportation for the veteran to any 
examination scheduled in compliance with 
this remand.  A record of these 
transportation arrangements should be 
associated with the claims file, along 
with a copy of the notification letter(s) 
sent to the veteran concerning his VA 
examination.

The claims file should be provided to the 
examiners for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  Any indicated tests or studies 
should be accomplished.

2.  After completion of any other 
indicated development, the RO should 
readjudicate the issues of entitlement to 
a compensable evaluation for hearing loss 
in the left ear, entitlement to a 
compensable evaluation for residuals of 
otitis media in the left ear, and 
entitlement to a 10 percent evaluation 
based on multiple, non-compensable 
service-connected disabilities.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board had remanded to 
the AMC/RO.  Kutcherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

